DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 12/21/2020 has been entered:
Claim 1 – 13 remain pending in the application;
Claim 1 and 9 are amended;
Claim 14 – 20 are cancelled.

Applicant’s amendments to claim(s) and remarks have overcome each and every 112 claim rejections as previous set forth in the Non-Final Office Action mailed on 08/27/2020. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1 – 6, 9 and 11 – 13 under 35 U.S.C. 102 and the rejections of claim 7, 8 and 10 under 35 U.S.C. 103 have been fully considered but they are not persuasive.


Applicant’s arguments about using “both” patch(es) and displacement as network input is not positively recited in the claim and do not bear any patentability weight in the examination.
Claim 1 recites the limitations as: 
“extracting an input feature vector of intensities of the first medical image for the patch, a first displacement vector of the patch based on similarity with a second medical image, intensities of the first medical image for neighboring ones of the patches, and second displacement vectors of the neighboring patches based on similarities with the second medical image;”
The above limitation does not require the input feature vector includes (a) intensities of the first medical image for the patch, (b) a first displacement vector of the patch based on similarity with a second medical image, (c) intensities of the first medical image for neighboring ones of the patches, and (d) second displacement vectors of the neighboring patches based on similarities with the second medical image. Applicant fails to apply any specific limitation to clearly define the input feature vector as submitted in the arguments.

Thus, applicant’s arguments have been fully considered but they are not persuasive.

Regarding the rejection of dependent claim 7, applicant submitted on p.7 that “Zhu does not use a databased of multiple training deformations with known deformations for matching.” Applicant’s argument has been fully considered but it is not persuasive. 
As recited on p.11 of the Non-Final Office Action mailed on 10/15/2020, Cheng in view of Zhu together teaches the limitation of claim 7. As previously cited in the rejection to claim 1, Cheng teaches the voxel to voxel similarity metric as non-rigid deformation (see Cheng; [0025], which is also the result of hidden layer before the output layer (see Cheng; [0040]). In the meanwhile, Zhu teaches the result of hidden layer before the output layer is stored and used for matching (see Zhu; Abstract). A databased is 
Thus, applicant’s argument has been fully considered but it is not persuasive.

Regarding the rejection of dependent claim 8, applicant submitted on p.7 that “Lia does not fit deep- learned feature vectors to the clusters.” Applicant’s argument has been fully considered but it is not persuasive.
As recited on p.11 – 12 of the Non-Final Office Action mailed on 10/15/2020, Lai does teach “hierarchal clustering” of feature vectors (see Lai; Col.4, Ln.36 - 51), this is a clustering. Lai also teaches a hierarchical nearest-neighbor search for best match (see Lai; Col.4, Ln.24 - 35) which is interpreted as a fit to cluster.
 Thus, applicant’s arguments have been fully considered but they are not persuasive.

Regarding the rejection of dependent claim 9, applicant submitted on p.7 that “In Cheng, the machine-learned classifier outputs a similarity, which can then be used to match. The machine-learned classifier does not output a deformation.” Applicant’s argument has been fully considered but it is not persuasive.
As recited on p.8 of the Non-Final Office Action mailed on 10/15/2020, Cheng does teach an output of similarity metric which is equivalent to “non-linear transformation” (see Cheng; [0025]). This “non-linear transformation” is the deformation as output.


Regarding the rejection of all other dependent claims, applicant’s arguments submitted on p.6 rely on the suppose deficiencies with respect to the rejection of corresponding parent claim 1. Applicant’s arguments are not persuasive for the same reason discussed above.

Overall, applicant’s remarks on p.5 – 7 have been fully considered but they are not persuasive. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 9 and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2016/0093048 A1; published on 03/31/2016) (hereinafter "Cheng").

Regarding claim 1, Cheng discloses a method for medical image fusion by a medical imaging system ("FIG. 4 illustrates a flowchart diagram of an embodiment of a method for image registration using a similarity metric for multimodal medical image data." [0038]; "At act 207, image fusion is performed …" [0041]), the method comprising:
dividing a first medical image into patches ("At act 201, a first set of image data is received from a first scanner …" [0039]; "At act 103 … Positive and negative training data {i.e., pairs of small image patches} is generated from the aligned two sets of image data." [0028]);
for each patch, extracting an input feature vector of intensities of the first medical image for the patch ("Further, the similarity measurement is only informative in regions of the images with texture and edges, as opposed to homogeneous regions of the images. Therefore, the training dataset is sampled from patches centered on or around an area of interest ..." [0028]; "... a multimodal stacked denoising auto encoder to generate a shared feature representation of the first set of image data and the second set of image data." [0029]; here the texture and edge are based on image intensities), a first displacement vector of the patch based on similarity with a second medical image ("Each auto encoder generates an image feature vector transformation for an input data set." [0029]; "… and similarity scores are computed for all MR patches centered in an 
generating a deep-learnt feature vector from application of the input feature vector to a deep machine-learnt classifier ("At act 109, a neural network classifier is initialized using the first set of parameters and the second set of parameters." [0031]; "At act 111, the neural network classifier is trained using the generated training data from the aligned first set of image data and the second set of image data to generate a similarity metric for the first and second imaging modalities." [0032]);
determining non-rigid deformation of the first medical image relative to the second medical image from the deep-learnt feature vector ("To provide a continuous similarity, the similarity values before the activation of the output layer are extracted to 
fusing the first medical image with the second medical image based on the non-rigid deformation ("At act 207, image fusion is performed on the first set of image data and the second set of image data using the identified voxels. As discussed above, the similarity metric computes a similarity value for a pair of voxels in the reference image and the source image. The computed similarity value is used for optimization, which drives the image fusion." [0041]; here the voxel to voxel matching is the non-rigid deformation).

Regarding claim 2, Cheng discloses all claim limitations, as applied in claim 1, and further discloses wherein dividing the first medical image comprises dividing scan data representing a volume into the patches, the patches representing sub-volumes of the volume ("At act 201, a first set of image data is received from a first scanner …" [0039]; "At act 103 … Positive and negative training data {i.e., pairs of small image patches} is generated from the aligned two sets of image data … Further, as the sample patches are centered at a point of interest {e.g., centered at all skull voxels}, the patches may be very similar." [0028]; here voxels are sub-volumes).



Regarding claim 4, Cheng discloses all claim limitations, as applied in claim 3, and further discloses wherein testing the similarity comprises performing cross-correlation, mutual information, minimum sum of absolute differences, or K−L distance measurement of the similarity ("… compare local similarity values of normalized mutual information {NMI} and local cross-correlation {LCC} with …" [0043]; here the NMI and LCC are also used to test similarity).

Regarding claim 5, Cheng discloses all claim limitations, as applied in claim 3, and further discloses wherein testing the similarity comprises measuring with a deep-learnt similarity measurement ("… an embodiment of deep similarity learning was trained using registered pairs of CT and MR images of a patient's head." [0043]).



Regarding claim 9, Cheng discloses all claim limitations, as applied in claim 1, and further discloses wherein determining comprises determining the non-rigid deformation as an output of the deep machine-learnt classifier ("… it may be necessary to provide a continuous similarity metric for the input image data pairs ... To provide a continuous similarity, the similarity values before the activation of the output layer are extracted to generate a continuous similarity metric {equivalent to applying a monotone non-linear transformation on the discrete output}." [0025]).

Regarding claim 11, Cheng discloses all claim limitations, as applied in claim 1, and further discloses wherein generating comprises generating with the deep machine-learnt classifier being trained to an anatomic imaging application (" the first and second sets of input image data captured by the two different imaging modalities are rigidly aligned. Positive and negative training data {i.e., pairs of small image patches} is generated from the aligned two sets of image data." [0028]).



Regarding claim 13, Cheng discloses all claim limitations, as applied in claim 1, and further discloses wherein the neighboring patches are directly adjacent to the patch ("… and similarity scores are computed for all MR patches centered in an 81×81 neighborhood of the correct match." [0044]; the 81x81 include the patches directly adjacent to the center).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as applied in claim 1, and further in view of Zhu (CN 104268521 A; published on 01/07/2015).

Regarding claim 7, Cheng teaches all claim limitations, as applied in claim 1, except wherein determining comprises matching the deep-learnt feature vector with a database of training deformations with known deformations, the non-rigid deformation being the known deformation with a best match.
However, in the same field of endeavor, Zhu teaches wherein determining comprises matching the deep-learnt feature vector with a database of training deformations with known deformations ("… an output result of a hidden layer before the output layer serves as a feature vector and is stored; in the match recognition process, matches to be recognized are input in the convolutional neural network, an output result of the hidden layer before the output layer serves as a feature vector, the feature vector is matched with the registered feature vector ..." Abstract), the non-rigid deformation being the known deformation with a best match ("… and therefore a match recognition judgment result is acquired." Abstract; the voxel to voxel similarity metric as taught by Cheng is the non-rigid deformation which is also the result of the hidden layer before the output layer).
.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as applied in claim 1, and further in view of Lai et al. (US 6,546,137 B1; published on 04/08/2003) (hereinafter "Lai").

Regarding claim 8, Cheng teaches all claim limitations, as applied in claim 1, except wherein determining comprises fitting the deep-learnt feature vector with clustering, the non-rigid deformation being from a fit cluster.
However, in the same field of endeavor, Lai teaches wherein determining comprises fitting the deep-learnt feature vector with clustering ("The execution phase comprises the feature generation within feature vector generator 44 from input image 42 and the hierarchical nearest-neighbor search within searcher 46 for the transformation parameter vector of the best match." Col.4, Ln.24 - 35; "The hierarchical clustering of the entire feature vectors v1,K,vN is accomplished by using the hierarchical competitive networks." Col.4, Ln.36 - 51), the non-rigid deformation being from a fit cluster ("… the hierarchical nearest-neighbor search within searcher 46 for the transformation parameter vector of the best match." Col.4, Ln.24 - 35).
.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as applied in claim 1, and further in view of Gallo et al. (US 2014/0119595 A1; published on 05/01/2014) (hereinafter "Gallo").

Regarding claim 10, Cheng teaches all claim limitations, as applied in claim 1, except wherein fusing comprises warping the first medical image with the non-rigid deformation and generating a display image from the first medical image as warped and the second medical image.
However, in the same field of endeavor, Gallo teaches wherein fusing comprises warping the first medical image ("The DC block 510 outputs the source image 504 and the correspondence map to the warp block 520, which generates a warped source image based on the source image 504 and the correspondence map. The warp block 520 generates the warped source image by forward-warping the pixels of the source image 504 to their destinations in the warped source image based on the correspondence map." [0053]) with the non-rigid deformation ("... which establishes a dense correspondence between pixels {or regions of pixels} of the source image 504 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image fusion as taught by Cheng with the detailed algorithm of image fusion as taught by Gallo. Doing so would make it possible to provide "a more effective approach for registering and modifying the images of an image stack" (see Gallo; [0008]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793